Citation Nr: 1531860	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic insufficiency with valve replacement (heart disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.E.


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board on several occasions.  Most recently the Board remanded this in a May 2014 decision in order to obtain a VA examination.  Such examination was provided in August 2014.  Accordingly, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As discussed in the February 2011 and May 2014 decisions, the basis of the current claim is that VA failed to properly diagnose/treat the Veteran's heart condition, leading to a valve replacement.  She has also raised the matter of direct and secondary service connection for a heart disability (see May 2007 and July 2010 correspondence), but that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to benefits under section 1151 and entitlement to direct or secondary service connection are both legally and factually distinct and are therefore not intertwined.  Therefore, the Board does not have jurisdiction over the direct and secondary service claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

Also pending at the RO level is the Veteran's May 2006 request for an extension of time to file her substantive appeal in the matters
of entitlement to an earlier effective date for acquired psychiatric disability and a rating in excess of 50 percent for major depression and panic disorder.


FINDING OF FACT

The evidence does not establish the inadequate VA cardiac evaluation on January 4, 2006 caused the continuance or natural progression of the Veteran's heart disorder.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disorder as a result of inadequate VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran is alleging the VA's failure to properly diagnose and treat her heart condition led to a minor heart attack and valve replacement surgery in March 2006.  She is therefore seeking entitlement to benefits under 38 U.S.C.A. § 1151 for her heart disorder.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and, in relevant part, was caused by medical care furnished to the Veteran by the VA.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of the fault on the part of the VA, or an event not reasonably foreseeable.  As will be discussed below, the Board finds the Veteran does not have any additional heart disability that is a result of medical care furnished by the VA between late 2005 and March 2006. See 38 C.F.R. § 3.361.  

During her July 2010 hearing, the Veteran reported she experienced symptoms of an irregular heart beat since her active duty service.  The medical records reflect that systolic murmur was diagnosed in December 2004, and an echo of the heart was ordered to rule out Mitral Valve Prolapse with regurgitation.  Multiple scheduled appointments for the echocardiogram were then cancelled by the Veteran, with the last appointment scheduled for March 14, 2005.

In November 2005, the Veteran sought treatment at a VA medical facility for her complaint of a more frequent irregular heartbeat, but specifically denied experiencing any chest pain.  A nurse diagnosed her with decreased cardiac output, but no additional heart disorder was diagnosed.

On January 3, 2006, the Veteran was evaluated by a VA cardiologist in connection with her unrelated surgery to remove a growth on her breast.  The cardiologist reviewed the Veteran's chart, including the records from her EKG test, and found she had no heart disease, and no cardiac history or symptoms.

The medical evidence reflects that later that same month, on January 24th, she sought treatment at a private emergency room regarding a new onset of angina, or chest pain.  In a medical record from January 30th she specifically described experiencing a sharp pain since five days earlier, or approximately January 24th.  The private physician diagnosed aortic insufficiency, opined the Veteran would likely require aortic valve replacement, and recommended her for additional monitoring.  Subsequent medical records reflect she underwent valve replacement surgery at the private medical facility on March 1, 2006.

The Veteran is now asserting that the VA failed to properly diagnose her requirement for aortic valve replacement prior to her diagnosis at the private facility in late January 2006.  Specifically, the Veteran has pointed to the January 3, 2006 evaluation by a VA cardiologist as inadequate, or negligent, medical treatment.

In an August 2014 report, a VA examiner opined the January 3, 2006 evaluation from a VA cardiologist was, indeed, inadequate.  Specifically, the examiner noted the cardiologist failed to note the Veteran's systolic murmur.  However, it is not sufficient under 38 U.S.C.A. § 1151 to establish the VA medical care was inadequate, or the VA otherwise failed to timely diagnosis a disorder.  Instead, the VA's inadequate care or diagnosis must proximately cause the continuance or natural progression of the disease in question.  38 C.F.R. § 3.361(c)(2).

In the same August 2014 report, the VA examiner opined the inadequate VA cardiology consultation from January 4, 2006 did not impact the Veteran's diagnosis or treatment.  The examiner explained that the Veteran's disorder of aortic insufficiency does not usually require surgery until the patient is symptomatic, and even if the condition had been diagnosed earlier the Veteran would have been observed until symptoms became severe enough to require surgical intervention.  The examiner noted that once that Veteran began exhibiting symptoms in January 2006, she elected to receive private treatment.

The VA examiner's opinion is supported by the medical evidence.  In late 2005 the Veteran sought VA treatment with complaints of irregular heartbeat only, symptoms she has experienced for many years.  It was not until she sought private treatment in late January 2006 that the Veteran first reported a sudden onset of chest pain.  The Veteran's initial report of this symptom of chest pain ultimately lead to her diagnosis of aortic insufficiency and subsequent valve replacement surgery at the private medical facility.

Therefore, although the January 4, 2006 VA cardiac consultation was inadequate, the evidence does not establish VA treatment proximately caused the continuance or natural progression of the Veteran's heart disorder.  Instead, the VA examiner's report suggests in the ordinary course of medical care the Veteran's condition would have been monitored until she became sufficiently symptomatic to require surgery.  This is the only medical opinion of record.  The question of whether a heart condition worsened is a complex medical one that the Veteran is not competent to opine on.
Based on the foregoing, the causation element of a claim for entitlement under 38 U.S.C.A. § 1151 has not been met.  Because all required elements have not been met, the Veteran's appeal for entitlement to benefits under 38 U.S.C.A. § 1151 is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided in a May 2007 letter which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran of what elements were required to establish a claim under § 1151.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with the claims file.  As discussed in the May 2014 decision, the VA also attempted to obtain private records from Wyckoff facility, but received no response from the private hospital.  The VA also informed the Veteran of the lack of response and provided her with an opportunity to submit these records herself.  Therefore, although the private records were not obtained, the Board finds the VA made all reasonable efforts to obtain these records, and no further development is required.

In July 2010, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed heart disorder, specifically regarding the care she received in a VA medical facility from late 2005 to early 2006.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and all available records identified have been obtained and associated with the claims file.  The Veteran and her representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner reviewed the Veteran's complete claims file, and demonstrated familiarity with all relevant facts.  Furthermore, neither the Veteran nor her representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic insufficiency with valve replacement (heart disorder) is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


